                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,              )
                                       )       CASE NO. 1:20-cr-00094-TWP-TAB
             Plaintiff,                )
                                       )
v.                                     )
                                       )
JOSEPH CHASE WINKLE,                   )       -01
 a/k/a “Chase Winkle,”                 )
JEREMY GIBSON,                         )       -02
JOSEPH KREJSA, and                     )       -03
COREY POSEY,                           )       -04
                                       )
             Defendants.               )

             ORDER ON JOINT MOTION TO CONTINUE TRIAL

      This matter comes before the Court on the defendants’ joint motion to continue

the trial date set for September 13, 2021, and Final Pretrial Conference scheduled for

August 25, 2021. The Court, having considered the motion, as well as the Government's

Response in Opposition (dkt. 110) now finds in the interest of justice that the Motion

should be GRANTED. IT IS ORDERED that the September 13, 2021 trial and

August 25, 2021 Final Pretrial Conference are VACATED. This action is

RESCHEDULED for a Final Pretrial Conference on January 5, 2022 at 9:00 a.m.

in Room 344 and trial by jury on January 24, 2022 at 9:00 a.m. in Room 344,

Birch Bayh Federal Building and United States Courthouse, Indianapolis, Indiana.

The Defendants shall appear at the Final Pretrial Conference.




                                           1
        The Court FINDS that the interests of justice, as stated in the motion for

continuance, are best served by the delay so that both the defendants and the United

States can receive a fair trial.

        IT IS THEREFORE ORDERED the delay attributable to the changed trial

date shall be excludable from the computations of time pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).

        The parties should anticipate no further continuances of the trial

date.

          Date: 6/3/2021




Distribution to all electronically
registered counsel of record via
CM/ECF




                                           2
